Li ORIGINAL                                            08/09/2022


            IN THE SUPREME COURT OF THE STATE OF MONTANA                                Case Number: DA 21-0657


                                        DA 21-0657


STATE OF MONTANA,                                                        AUG 0 9 2022
                                                                       BONNen Greenwood
                                                                     Clerk of Supreme Court
             Plaintiff and Appellee,                                    Stater* of Montana



       v.                                                            ORDER

DANIEL E. NEWBY,

              Defendant and Appellant.


      This Court reviews briefs to ensure compliance with Rules 10, 11, and 12 of the
Montana Rules of Appellate Procedure. Appellant has filed a brief appealing the District
Court's denial of his petition for postconviction relief. After reviewing the Appellant's
opening brief this Court has determined that the brief does not comply with several
provisions of the Rules.
       Most important, M. R. App. P. 10(2) requires that all briefs in civil cases appealed
by the petitioner shall be served on the Attomey General. Appellant's brief does not
include a certificate of service indicating the brief has been served on any other party.
       IT IS ORDERED that the Clerk of this Court shall file Appellant's opening brief
and provide a copy ofVrief and this Order to the Attorney General.
       DATED thisc l 'lay of August, 2022.
                                                  For the Court,